COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                §
 WINIFRED B. SEGHERS,                                           No. 08-10-00308-CV
                                                §
                     Appellant,                                   Appeal from the
                                                §
 v.                                                          County Court at Law No. 2
                                                §
 CITIBANK (SOUTH DAKOTA), N.A.,                               of Travis County, Texas
                                                §
                     Appellee.                               (TC# C-1-CV-09-008479)
                                                §

                                  MEMORANDUM OPINION

       Pending before the Court is a joint motion to dismiss this appeal. See TEX . R. APP . P.

42.1(a)(2). The parties request that the appeal be dismissed because they have reached a settlement

agreement. We grant the motion and dismiss the appeal. As requested in the motion, costs are taxed

against Appellant.



                                              GUADALUPE RIVERA, Justice
November 30, 2010

Before Chew, C.J., McClure, and Rivera, JJ.